Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered October 15, 2001, convicting defendant, after a jury trial, of arson in the second degree and reckless endangerment in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 24 years and 3V2 to 7 years, respectively, unanimously affirmed.
After a thorough hearing, the court properly determined that defendant was competent to stand trial, and, as to that aspect of the appeal, we affirm for the reasons stated by Justice Phylis Skloot Bamberger.
The court properly declined to deliver a jury instruction on the voluntariness of defendant’s statement to the police, or to permit counsel to make such argument to the jury, since there was no such issue raised at trial or evidence to support such a claim (see People v Cefaro, 23 NY2d 283 [1968]; People v Taylor, 135 AD2d 202, 204 [1988], lv denied 71 NY2d 1034 [1988]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Tom, Sullivan, Ellerin and Friedman, JJ.